Mitchell, J.,
dissenting:
The act of April 22, 1874, is a highly penal act, and the dishonest use made of it in this case is a sharp reminder of the necessity of adherence to the general rule of strict construction of such statutes.
This was but a single transaction although it occupied several months. I cannot consider it a “ doing business ” within the statute, any more than would have been a single sale of 10,000 tons of iron which might require a long time for delivery. The statute means carrying on the business generally or assuming to do so.
Even if this were less clear than it seems to me, I would still reverse on the other ground that registration at the time of suit was sufficient. The purpose of the act is to prevent foreign corporations from coming into this state, making contracts and then getting out of reach of process for a breach. The moment they put themselves within the reach of our courts, the object of the statute is attained, and I see no good or just reason for giving its words a larger application.